USCA4 Appeal: 22-6299      Doc: 11         Filed: 09/13/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6299


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        KENNETH HOWARD NEAL,

                            Defendant - Appellant.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Paula Xinis, District Judge. (1:79-cr-00183-PX-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Kenneth Howard Neal, Appellant Pro Se. Kelly O. Hayes, OFFICE OF THE UNITED
        STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6299      Doc: 11         Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Kenneth Howard Neal appeals the district court’s oral order denying his motion for

        compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

        record, we conclude that the district court did not abuse its discretion in denying Neal’s

        motion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (per curiam) (stating

        standard of review for § 3582(c)(1)(A)(i) motion), cert. denied, 142 S. Ct. 383 (2021).

        Accordingly, we affirm the district court’s order. United States v. Neal, No. 1:79-cr-00183-

        PX-1 (D. Md. Mar. 3, 2022). We deny Neal’s motion for appointment of counsel. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                       AFFIRMED




                                                     2